 

 

Case 1720-Mc-00004-JIM Document Ii4 Fierus/i37zIl_Page 1 ort Prager t. -U1e

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IN RE:
DONALD W. WYATT DETENTION FACILITY 20-mc-00004
STATUS REPORT (May 13, 2021)
Detainees at the Facility TOTAL: 547
(% capacity) 71%
USMS 503
ICE 29
Navy, Tribal, BOP 15
Cumulative number of detainees tested and TOTAL: 9684
vaccinated
Negative tests 9247
Pending tests 36
Positive cases 437
Cleared/Discharged 437
Active cases 0
(ICE) 0
(non-ICE) 0
Detainee vaccinations (1*t dose) 185
Detainee vaccinations (2°4 dose) 126
Cumulative number of staff tested (as self- TOTAL: 5613
reported by staff and through Facility-sponsored
testing of staff) and vaccinated
Negative tests 5470
Pending tests 0
Positive cases 143
Cleared 143
Active cases 0
Total Staff as of this Status Report 230
Staff vaccinations (1t dose) 132
Staff vaccinations (24 dose) 124

 

 

 

 

Respectfully Submitted,

/s/ Daniel W. Martin

Daniel W. Martin, Warden, Donald W.

Wyatt Detention Facility
